Exhibit 10.80
Execution Copy



FORBEARANCE AGREEMENT
AND AMENDMENT TO MASTER LEASES



         This Forbearance Agreement and Amendment to Master Leases (the
"Agreement") is made and entered into effective as of January 31, 2002 by and
between ALTERRA HEALTHCARE CORPORATION, a Delaware corporation ("Alterra") for
itself and as successor to Sterling House Corporation, a Kansas corporation
("Sterling"), AHC PROPERTIES, INC., a Delaware corporation ("AHC"), ALS Clare
Bridge, Inc., a Delaware corporation ("ALS-Clare"), OMEGA HEALTHCARE INVESTORS,
INC., a Maryland corporation ("Omega"), and OMEGA (KANSAS), INC., a Kansas
corporation ("Omega (Kansas)").



RECITALS



The circumstances underlying the execution and delivery of this Agreement are as
follows:



          A.         As of June 14, 1999 (the "Effective Date"), Omega, Omega
(Kansas), Alterra, Sterling, and ALS Clare entered into a Purchase Agreement and
Agreement to Complete Construction (the "Purchase Agreement"). Pursuant to the
Purchase Agreement, as of the Effective Date, among other things (i) Omega
purchased from Sterling and ALS-Clare the Facilities identified on Exhibit A,
which is attached hereto and incorporated herein, as the Omega Facilities
(the "Omega Facilities"); and (ii) Omega (Kansas) purchased from Sterling the
Facility identified on Exhibit A as the Kansas Facility (the "Kansas Facility").
The Omega Facilities and the Kansas Facilities are herein collectively referred
to as the "Facilities".



          B.         Effective as of the Effective Date, Omega and AHC entered
into a Master Lease (the "Omega Master Lease") pursuant to which, among other
things, Omega leased the Omega Facilities to AHC.



          C.         Effective as of the Effective Date, Omega (Kansas) and AHC
entered into the Kansas Master Lease (the "Kansas Master Lease") pursuant to
which, among other things, Omega (Kansas) leased the Kansas Facility to AHC. The
Omega Master Lease and the Kansas Master Lease are sometimes herein collectively
referred to as the "Master Leases".



          D.         Effective as of the Effective Date, Alterra executed a
Lease Guaranty (the "Lease Guaranty") in favor of Omega and Omega (Kansas)
pursuant which, among other things, Alterra as a primary obligor guaranteed the
obligations of AHC under the Transaction Documents (as defined in the Omega
Master Leases) including without limitation AHC's obligations under the Master
Leases. Alterra's obligations under the Lease Guaranty are secured by (i) a
Pledge Agreement (the "Alterra Pledge Agreement") executed by Alterra, as
pledgor, and Omega, as secured creditor, effective on the Effective Date, and
(ii) a Security Agreement (the "Alterra Security Agreement") executed by
Alterra, as debtor, and Omega, as creditor, effective as of the Effective Date.



--------------------------------------------------------------------------------


          E.          AHC's obligations under the Master Leases are secured by,
among other things, a Security Agreement (the "Omega Security Agreement")
executed by AHC, as debtor, and Omega, as secured party, effective as of the
Effective Date.



          F.         AHC's obligations under the Omega Master Lease are secured
by a security deposit (the "Omega Security Deposit") which was originally in the
principal amount of $2,485,498. AHC's obligations under the Omega (Kansas)
Master lease are secured by a security deposit (the "Omega (Kansas) Security
Deposit") which was originally in the principal amount of $277,082. The Omega
Security Deposit and the Omega (Kansas) Security Deposit are sometimes
collectively herein referred to as the "Security Deposits".



          G.         Since March 1, 2001, AHC has been, and continues to be, in
default under each of the Master Leases as more particularly set forth herein;
certain of such defaults constitute Events of Defaults as defined in each of the
Master Leases and under each of the other Transaction Documents.



          H.         The Alterra Entities have informed Omega and Omega (Kansas)
that unless Omega and Omega (Kansas) agree to the restructuring of their
obligations under the Master Leases and the other Transaction Documents as
contemplated by this Agreement, the Alterra Entities do not reasonably
anticipate being able to cure the Events of Default under the Master Leases and
the other Transaction Documents at any time in the foreseeable future.



          I.         The parties hereto wish to confirm in writing the
agreements set forth herein pursuant to which, among other things, the Purchase
Agreement and the Master Leases will be amended, certain of the Transaction
Documents will be amended and restated, Omega will withdraw the notices of
defaults and Events of Default previously given to AHC and Alterra, and Omega
will agree to forbear for a limited time from declaring a default or otherwise
exercising any remedies which it may have as a consequence of certain continuing
defaults of AHC under the Master Leases, all on and subject to the terms and
conditions herein set forth.



NOW THEREFORE

, in consideration of the premises and mutual covenants herein contained, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto hereby agree as follows:





          1.         Recitals Incorporated. The recitals set forth above are
true and correct and are hereby incorporated herein by this reference.



          2         Definitions.



          (a) The following capitalized terms shall have the meanings set forth
below:





-2-

--------------------------------------------------------------------------------


          Additional Documents" shall mean those documents which are identified
in Section 17 as being executed simultaneously herewith and any other agreements
and documents referred to in, contemplated by or executed in connection with
this Agreement.



          "Additional Purchase Price" shall have the meaning given to it in the
Purchase Agreement.



          "Alterra Entities" shall mean AHC, Alterra, for itself and as
successor to Sterling, and ALS Clare.



          "Assignment for Benefit of Creditors" shall mean an assignment for the
benefit of creditors or the entry into a composition or arrangement with
creditors.



          "Bankruptcy Case" shall mean a case filed under Title 11, United
States Code.



          "Base Rent" shall mean Base Rent as defined in each of the Master
Leases, and amended herein.



          "Business Day" shall have the meaning given to it in each of the
Master Leases.



          "Event of Default" shall have the meaning given to it in each of the
Master Leases.



          "Forebearance Termination Event" shall mean the setting aside or
avoidance by a court of competent jurisdiction of the performance by an Alterra
Entity of any term, covenant or agreement set forth in this Agreement or any of
the Additional Documents.



          "Jeffersonville Facilities" shall mean collectively the Facilities
identified as Alterra Sterling House of Jeffersonville and Alterra Clare Bridge
Cottage of Jeffersonville on Exhibit A.



          "Measurement Date" shall have the meaning given to it in each of the
Master Leases, as amended by Section 8 of this Agreement.



          "Notice" shall have the meaning given to it in each of the Master
Leases.



          "Omega Entities" shall mean Omega and Omega (Kansas).



          "Repayment Event" shall mean the entry of a final award in an
arbitration proceeding or a final judgement by a court competent jurisdiction
requiring the repayment by Omega and Omega (Kansas) to AHC, Alterra, or a
trustee in bankruptcy for either or both of them, of the money to be paid to
Omega and Omega (Kansas) under Section 13 hereof.



          "Silverdale Facility" shall mean the Facility identified as Alterra
Clare Bridge of Silverdale on Exhibit A.





-3-

--------------------------------------------------------------------------------


          "Title Company" shall mean Chicago Title Insurance Company.



          "Transaction Documents" shall have the meaning given to it in the
Omega Master Lease, as amended by Section 8(b) of this Agreement.



          "Undisbursed Construction Funds" shall mean that portion of the
Completion Holdback (as defined in the Purchase Agreement) which as of the date
hereof has not been disbursed under the Purchase Agreement.



          "Undisbursed Construction Fund Balance" shall mean the amount of the
Undisbursed Construction Funds after the disbursement contemplated by
Section 10(b) hereof.



          (b) The following terms shall have the meanings set forth in the
sections of this Agreement referred to below:



Defined Term:

Defined In:

   

Agreement

Introduction

AHC

Introduction

ALS-Clare

Introduction

Alterra

Introduction

Alterra Pledge Agreement

Recitals

Alterra Security Agreement

Recitals

Effective Date

Recitals

Facilities

Recitals

Jeffersonville Termination Date

Section 5

Kansas Facility

Recitals

Kansas Master Lease

Recitals

Lease Guaranty

Recitals

Master Leases

Recitals

Omega

Introduction

Omega (Kansas)

Introduction

Omega Facilities

Recitals

Omega Master Lease

Recitals

Omega Security Agreement

Recitals

Omega Security Deposit

Recitals

Omega (Kansas) Security Deposit

Recitals

Purchase Agreement

Recitals

Security Deposits

Recitals

Sterling

Introduction

Terminated Facility

Section 12





-4-

--------------------------------------------------------------------------------


          3.          Base Rent Through January 31, 2002 The parties hereto
acknowledge and agree as follows with respect to the Base Rent which became due
under the Master Leases through January 31, 2002:



          (a)         AHC paid in a timely manner all Base Rent which became due
under the Master Leases through December 31, 2000.



          (b)         AHC has paid $298,671 per month toward the Base Rent which
became due under the Master Leases for January, 2001 and February, 2001.



          (c)          AHC has paid nothing toward the Base Rent which became
due under the Master Leases for the period from March 1, 2001 through June 30,
2001.



          (d)         AHC paid $100,000 per month toward the Base Rent which
became due under the Master Leases for each of July and August, 2001.



          (e)         AHC has paid $185,097 per month toward the Base Rent which
became due under the Master Leases for each of September, October, November, and
December, 2001.



          (f)         AHC has paid $186,376 toward the Base Rent which became
due under the Master Leases for January, 2002.



          (f)         The balance of the Base Rent which became due under the
Master Leases for the period from January 1, 2001 through January 31, 2002, as
well as applicable late fees and interest charges, have been paid by Omega
applying a portion of the Security Deposits held with respect to each Master
Lease.



The parties hereto acknowledge and agree that Exhibit B, which is attached
hereto and incorporated herein, accurately sets forth for the period from
January 1, 2001 through January 31, 2002 the following information: (i) Base
Rent due by AHC under each of the Master Leases, (ii) the Base Rent paid by AHC
under each of the Master Leases, (iii) the applicable late fees and interest
charges under each of the Master Leases, (iv) the amounts paid to Omega and
Omega (Kansas) from the Security Deposits, and (v) the balance remaining in the
Security Deposits after the applications referred to in the preceding clause
(iv). The amount of the Security Deposits shown on Exhibit B includes the
interest earned thereon through December 31, 2001, but does not include interest
earned thereon after that date. Omega hereby waives any claims which it may have
for late fees and interest for the months of October and November, 2001. Alterra
and AHC hereby acknowledge and agree that Omega and Omega (Kansas) properly
applied funds from the Security Deposits as set forth above.



          4.         Reduction in Base Rent under the Master Lease:  The Master
Leases are hereby amended to provide that the monthly Base Rent owing thereunder
for the period from February 1, 2002 through December 31, 2002 is reduced to the
amounts shown on Exhibit C, which is attached hereto and incorporated herein.
Exhibit C also shows the monthly Base Rent under the Master Leases for the year
2003. The monthly Base Rent may be further reduced as set forth in Section  11
if the Silverdale Facility is deleted from the Omega Master Lease. Beginning
January 1, 2004, the Base Rent under each of the Master Leases shall be
increased as provided in Subsection (A)(2) of the definition of Base Rent
contained in each of the Master Leases.





-5-

--------------------------------------------------------------------------------


          5.         The Jeffersonville Facilities In accordance with the
request of AHC, the Omega Master Lease shall be terminated as to both of the
Jeffersonville Facilities effective on the earlier of (i) a date set by notice
given by Omega at least thirty (30) days prior to the effective date, and
(ii) March 31, 2002 (the "Jeffersonville Termination Date"). Omega agrees to pay
Alterra $5,000.00 per month (prorated on a daily basis) for each month between
January 1, 2002 and the Jeffersonville Termination Date. Omega shall not be
entitled to any payment or damages as a consequence of the termination of the
Omega Master Lease as to the Jeffersonville Facilities. Following the
Jeffersonville Termination Date, the Omega Master Lease shall continue as one
indivisible lease of the remaining Omega Facilities. AHC acknowledges and agrees
that Omega would not have been willing to forbear as set forth herein, or to
agree to continue the Omega Master Lease after its termination with respect to
the Jeffersonville Facilities, without the agreement of AHC that the Omega
Master Lease would thereafter continue as one indivisible master lease of the
remaining Omega Facilities.



          6.         Reduction in Security Deposit Conditioned upon payment by
AHC to Omega and Omega (Kansas) of the amounts required under Section 13 hereof,
Omega agrees to waive the requirements for a Security Deposit or replenishment
of the existing Security Deposits under each of the Master Leases for the period
commencing on the date hereof and continuing through December 31, 2002. On the
first Business Day after January 1, 2003, AHC agrees to deliver to Omega and
Omega (Kansas) new security deposits in the amount of three (3) month's Base
Rent as of January 1, 2003 if no Event of Default is then continuing and if no
circumstance then exists which with notice and/or the passage of time would be
an Event of Default and six (6) month's Base Rent if an Event of Default is then
continuing or if circumstances then exist which with notice and/or the passage
of time would be an Event of Default. The new security deposits shall be held
and administered as the Security Deposits under Article XXXIX of each of the
Master Leases.



          7.         Acknowledgments and Waivers by the Alterra Entities



(a)         Each of the Alterra Entities each acknowledges and agrees that AHC
is in default under each of the Master Leases in the following respects:







-6-

--------------------------------------------------------------------------------




(i)         Section 39.3 of each of the Master Leases requires that if a portion
of the Security Deposit is used to cure a monetary default AHC will within ten
(10) days of Notice (as defined in each of the Master Leases) replenish the
portion of the Security Deposit. Each of the Alterra Entities acknowledges that
as set forth in Section 3 hereof (w) AHC has failed to pay a portion of the Base
Rent due under each of the Master Leases, (x) Omega and Omega (Kansas) have
utilized a portion of the Security Deposits under each of the Master Leases to
pay the past due Base Rent, (y) Omega and Omega (Kansas) have given all required
Notices of the use of a portion of the Security Deposits to pay the Base Rent
and have demanded replenishment of the Security Deposits as required by Section
39.3 of each Master Lease, and (z) AHC has failed to replenish the Security
Deposits. Such failure constitutes an Event of Default under each of the Master
Leases and the other Transaction Documents.



(ii)         Alterra is not in, and has not been in for a period in excess of
thirty (30) days after the receipt of Notice, compliance with the net worth
covenant set forth in Section 8.2.1.1 of each of the Master Leases. Such
non-compliance constitutes an Event of Default under each of the Master Leases
and the other Transaction Documents.



(iii)         AHC is not in compliance with the Cash Flow to Rent Ratio covenant
set forth in Section 8.2.1.2 of each of the Master Leases.



(iv)         Alterra is not generally paying its debts as such debts become due.



(b)         Each of the Alterra Entities acknowledges and agrees that (i) the
circumstances described in subsection (a)(i) and (a)(ii) above each constitutes
an Event of Default under each of the Master Leases and the other Transaction
Documents which entitles Omega and Omega (Kansas) to exercise all of their
respective rights and remedies under each of the Master Leases and the other
Transaction Documents, including without limitation the termination of one or
both of the Master Leases, and (ii) the circumstances described in subsections
(a)(iii) and (a)(iv) above would, after appropriate Notice and the expiration of
any applicable cure periods, constitute an Event of Default under each of the
Master Leases and the other Transaction Documents entitling Omega and Omega
(Kansas) to exercise all of their respective rights and remedies under each of
the Master Leases, including without limitation the termination thereof.



(c)         Each of the Alterra Entities acknowledges and agrees that each of
Omega and Omega (Kansas) has fully performed all of its obligations under each
of the Transaction Documents through the date of this Agreement, and Omega and
Omega (Kansas) are each in full compliance with their obligations under each of
the Transaction Agreements.





-7-

--------------------------------------------------------------------------------




(d)         Each of the Alterra Entities acknowledges and agrees that as set
forth above, Events of Default have occurred under each of the Master Leases;
and that as a consequence no Additional Purchase Price is now or will become due
and owing under Article III of the Purchase Agreement. Without limiting the
foregoing, and in order to induce Omega and Omega (Kansas) to enter into this
Agreement, Alterra and ALS Clare each hereby absolutely and unconditionally
waives and releases any claim which it may now or hereafter have to payment of
any Additional Purchase Price under the Purchase Agreement.



(e)         Each of the Alterra Entities hereby releases and forever discharges
each of the Omega Entities, and their respective successors, assigns, agents,
shareholders, directors, officers, employees, parent corporations, subsidiary
corporations, affiliated corporations, and affiliates, from any and all claims,
debts, liabilities, demands, obligations, costs, expenses, actions and causes of
action, of every nature and description, whether known or unknown, absolute,
mature, or not yet due, liquidated or non-liquidated, contingent,
non-contingent, direct, or indirect or otherwise arising prior to the date
hereof; provided, however, that such release and discharge shall not release any
of the Omega Entities for failure to comply with the terms and conditions of
this Agreement.



          8.         Amendments to Each Master Lease. (a) Section 8.2.1.1 of
each Master Lease is hereby amended to read in its entirety as follows:



"8.2.1.1 Net Worth From and after the Measurement Date (as defined below),
Lessee and Guarantor shall maintain on a consolidated basis a Net Worth equal to
or greater than their Net Worth on the Measurement Date. The term "Measurement
Date" shall mean (i) December 31, 2002 if no Bankruptcy Case involving Alterra
is pending on that date, and (ii) if a Bankruptcy Case involving Alterra is
pending on that date, the effective date of any confirmed plan of
reorganization."





                   (b)         The definition of "Transaction Documents" as set
forth in Section 2.1 of each Master Lease is hereby amended to read in its
entirety as follows:



Transaction Documents: The Omega Master Lease, the Kansas Master Lease, the
Purchase Agreement, that certain Forbearance Agreement dated effective as of
January 31, 2002, the Additional Documents and the letter of credit agreements,
security agreements, pledge agreements, subordination agreements, guaranties and
other documents which evidence, secure or otherwise relate to this Lease, the
Kansas Master Lease, the Purchase Agreement and this Forbearance Agreement and
any and all amendments, modifications, extensions and renewals of any of the
foregoing documents.



          9.         Agreement to Forbear From and after the date of this
Agreement and until the occurrence of a Forbearance Termination Event, Omega and
Omega (Kansas) agree to forbear from declaring a default, or from exercising any
remedies, under the Transaction Documents solely as a consequence of (i) the
commencement prior to January 1, 2003 of a Bankruptcy Case involving AHC or
Alterra, or both of them, as debtors, (ii) the entry of a judgment, order or
decree against either AHC or Alterra, or both of them, as debtors in a
Bankruptcy Case filed prior to January 1, 2003, whether the judgment, order or
decree is entered prior to or after January 1, 2003; (iii) Alterra prior to
January 1, 2003 making an Assignment for the Benefit of Creditors; (iv) prior to
January 1, 2003, AHC failing to comply with the Cash Flow to Rent Ratio covenant
set forth in Section 8.2.1.2 of each of the Master Leases, (v) prior to the
Measurement Date, Alterra failing to comply with the Net Worth Requirements set
forth in Section 8.2.1.1, (vi) the occurrence of any Event of Default as defined
in subparagraph (s) of the definition of Event of Default in each of the Master
Leases prior to January 1, 2003, or thereafter if enforcement of the order,
judgment or decree is stayed by an order entered in a Bankruptcy Case, (vii) the
failure by Alterra to generally pay its debts as such debts become due prior to
January 1, 2003 or thereafter so long as a Bankruptcy Case in which Alterra is a
debtor and which was pending on December 31, 2002 remains pending and collection
of such debts is stayed, and (viii) the defaults by AHC and Alterra which
occurred prior to the date hereof and which are described in Section 7 (a)(i)
through (iv) of this Agreement. Nothing contained in this Agreement shall limit
or impair any right, remedy, interest or claim of Omega with respect to any
other defaults or Events of Default which may exist or hereafter occur. Nothing
in this Agreement shall be construed to limit or in any way impair any claim,
right, remedy, or interest to which Omega would be entitled (i) as a party in
interest in any Bankruptcy Case involving AHC or Alterra, or both of them, as a
debtor, including (by way of illustration and not limitation) those set forth in
11 U.S.C. 362, 363, 364, and 365, or other applicable law, now in force or as
hereafter amended or enacted, or (ii) except as specifically set forth above,
following any Assignment for the Benefit of Creditors.





-8-

--------------------------------------------------------------------------------


          10.         Undisbursed Construction Funds The parties hereto
acknowledge and agree as follows with respect to the Undisbursed Construction
Funds:



(a)         The amount of the Undisbursed Construction Funds as of the date
hereof is $1,101,242.



(b)         Simultaneously herewith, Omega agrees to disburse $80,000, resulting
in an Undisbursed Construction Fund Balance of $1,021,242.



(c)         The Undisbursed Construction Fund Balance shall be disbursed as
provided in the Purchase Agreement on the first Business Day after January 1,
2003 if, and only if, each of the following conditions is satisfied at that
time:



(i)         No Event of Default is continuing under either of the Master Leases
and no circumstance exists which with Notice and/or the passage of time would
become an Event of Default under either of the Master Leases.



(ii)         The new Security Deposits required to be delivered to Omega and
Omega (Kansas) on the first Business Day after January 1, 2003 under Section 6
hereof have been fully funded.







-9-

--------------------------------------------------------------------------------




(iii)         The Title Company shall be prepared, without condition other than
the payment of the Undisbursed Construction Fund Balance, to issue to Omega and
Omega (Kansas) as appropriate date-down endorsements, dated as of the date of
disbursement, insuring the title to the Facilities then subject to the Master
Leases subject to no exceptions other than the exceptions set forth in the title
policies delivered to Omega and Omega (Kansas) at the closing of the purchase of
the Facilities under the Purchase Agreement.



(iv)         The items specified in Exhibit D have been delivered in form
reasonably satisfactory to Omega and Omega (Kansas).



(d)         Alterra and ALS Clare each hereby waive any requirement that the
Undisbursed Construction Fund Balance be held by the Escrow Agent (as defined in
the Purchase Agreement), and consent to Omega continuing to hold the Undisbursed
Construction Fund Balance.



          11.          Amendment to Article XVI of the Omega Master Lease
Article XVI of the Omega Master Lease is hereby amended to provide that upon the
occurrence of an Event of Default, and so long as an Event of Default continues,
Omega may terminate the Omega Master Lease as to the Silverdale Facility. The
termination shall be effective on a date specified by Omega not less than thirty
(30) nor more than sixty (60) days after Omega gives written notice of
termination to AHC. Upon the effective date of the termination, the Base Rent
under the Omega Master Lease shall be reduced as set forth in Exhibit E. The
remedy provided to Omega in this Section 11 upon the occurrence of an Event of
Default under the Omega Master Lease shall be in addition to, and not in
limitation of, any other rights and remedies which Omega may have under the
Omega Master Lease or applicable law.



          12.          AHC's Cooperation in Transitioning Facilities In order to
assure the orderly transition of any one or more of the Facilities as to which
either of the Master Leases is terminated (a "Terminated Facility"), promptly
upon Omega identifying a new operator for the Terminated Facility (a "New
Operator"), the parties hereto and New Operator shall enter into an Operations
Transfer Agreement with respect to the Terminated Facility in the form attached
hereto as Exhibit F. The Operations Transfer Agreement shall be modified as
appropriate if Omega (Kansas) is the owner of the Terminated Facility. The
provisions of the Operations Transfer Agreement are intended to supplement, and
not replace, the provisions of Article XXXIV of each of the Master Leases.
Following the termination of either of the Master Leases as to one or more
Facilities, AHC will, if requested by Omega, continue to operate the Terminated
Facility or Facilities for a period not to exceed six (6) months. During such
period, Omega or Omega (Kansas), as appropriate, shall be responsible for paying
all expenses of operation of the Terminated Facility or Facilities including a
five percent (5%) management fee to AHC or an affiliate of AHC, to the extent
that such expenses are not covered by revenues received with respect to the
Terminated Facility or Facilities. Such amounts shall be paid by Omega within
three business days of receipt of a bill from AHC. For one (1) year after the
termination of either of the Master Leases as to one or more Facilities, neither
AHC nor any affiliate of AHC will directly solicit any employees or patients
from a Terminated Facility.





-10

--------------------------------------------------------------------------------


          13.         Payment to Omega and Omega (Kansas)  In consideration of
the agreement of Omega and Omega (Kansas) (i) to reduce the Base Rent due under
each of the Master Leases as set forth in Section 4 hereof, (ii) to allow
termination of the Omega Master Lease as to the Jeffersonville Facilities, (iii)
to reduce the required Security Deposits as provided herein, (iv) to forbear
from declaring a default under the Transaction Documents or from exercising any
remedies based on certain defaults for a limited period of time as set forth in
Section 9 hereof, and (v) the other covenants and agreements of Omega and Omega
(Kansas) set forth herein, AHC has agreed to pay Omega and Omega (Kansas)
simultaneously herewith the sum of $746,173. The $746,173 shall be divided
between Omega and Omega (Kansas) as they determine appropriate. The $746,173
shall be paid from the balance of the Security Deposits which Omega and Omega
(Kansas) are releasing to AHC as provided in Section 6 and from the portion of
the Undisbursed Construction Funds which Omega is releasing as provided in
Section 10(b).



          14.          Withdrawal of Notices of Defaults and Events of Default.
Omega and Omega (Kansas) hereby withdraw all notices of default and notices of
Events of Default which either or both of them have given to AHC and/or Alterra.
         



          15.          Reporting Requirements Section 23.1 of each of the Master
Leases requires the delivery to Omega and Omega (Kansas) of certain Financial
Statements (as defined in the Master Leases) and other information. AHC and
Alterra agree to deliver the Financial Statements and if practical, the other
information to be delivered under Section 23.1 of each of the Master Leases,
both in hard copy and electronically (via an e-mail address provided by Omega
and/or on diskette).



          16.         Expenses AHC agrees to pay all reasonable costs, fees and
expenses (including but not limited to legal fees) incurred by Omega and Omega
(Kansas) in connection with documentation and implementation of the Term Sheet
pursuant to which this Agreement is being executed and this Agreement and the
Additional Documents. To the extent such costs, fees and expenses have been
incurred prior to the execution of this Agreement, they shall be paid
concurrently with the execution of this Agreement. All other fees, costs and
expenses shall be paid within ten (10) days of notice by Omega and Omega
(Kansas) of the amount thereof which notice shall be accompanied by copies of
the invoices for AHC's review.





-11-

--------------------------------------------------------------------------------


         17.          Other Agreements Simultaneously herewith, the following
additional documents are being executed and delivered:



(a)          A First Amendment to Security Agreements by and among Alterra, AHC
and Omega.



(b)         An Amended and Restated Cross-Default Agreement (Alterra
Sale/Leaseback) by and between all of the parties to this Agreement.



(c)         Various UCC Financing Statements.





In addition, on or before March 31, 2002, or as soon thereafter as is reasonably
possible, AHC agrees to provide Omega with date-down endorsements and as-built
surveys for the Jeffersonville Facilities, which endorsements and as-built
surveys will comply with the requirements therefore set forth in the Purchase
Agreement. Omega will reimburse AHC for the cost of the as-built surveys.



          18.          Representations and Warranties by the Alterra Entities



(a)         Reliance. Each of the Alterra Entities makes the representations and
warranties set forth in this Section 18 as of the date of this Agreement. Each
of the Alterra Entities expressly acknowledges and agrees that, notwithstanding
any provision to the contrary in this or in any other agreement between or among
the parties: (i) the Omega Entities are relying, may rely and are and shall be
justified in relying, on the following representations and warranties in
entering into this Agreement and the Additional Documents; and (ii) each of the
following representations and warranties is made to induce the Omega Entities to
enter into this Agreement and the Additional Documents, and the Omega Entities
are and shall be beneficiaries of these representations and warranties.



(b)         Organization. Each of the Alterra Entities is a corporation, duly
organized, validly existing and in good standing under the law of the
jurisdiction of its incorporation or organization. Each of the Alterra Entities
has full power, authority and legal right to execute, deliver and perform under
this Agreement and the Additional Documents, and to take all other actions
necessary to carry out the intents and purposes of this Agreement and the
Additional Documents.



(c)         Authorization; Enforceability. The execution and delivery by the
Alterra Entities of this Agreement, and the Additional Agreements has been duly
authorized by all necessary corporate and stockholder action on the part of the
Alterra Entities. This Agreement and the Additional Agreements have been duly
executed by each of the Alterra Entities, and constitute the valid and binding
obligations of each of the Alterra Entitles, enforceable in accordance with
their terms, except as enforceability thereof may be limited by general
principles of equity.



(d)         Required Consents. No material consent, approval or other
authorization, or registration, declaration or filing with, any court or
governmental authority which has not been heretofore obtained is required for
the due execution, delivery or performance of this Agreement and the Additional
Documents, the transactions contemplated herein or for the validity or
enforceability thereof against any of the Alterra Entities.







-12-

--------------------------------------------------------------------------------


(e)         No Violations. The execution and delivery of this Agreement and the
Additional Documents, and the compliance with the provisions hereof and thereof
and the consummation of the transactions herein and therein contemplated by each
of the Alterra Entities will not result in a breach or violation of (i) any
material law or governmental rule or regulation now in effect and applicable to
any of the Alterra Entities, (ii) any provision of the articles of organization,
certificate of incorporation or bylaws of any of the Alterra Entities, or (iii)
any judgment, order or decree of any court, arbitrator, administrative agency or
other governmental authority binding upon any of the Alterra Entities.



(f)         Non-Foreign Status. No Alterra Entity is a "foreign person" within
the meaning of Section 1445(f) of the Internal Revenue Code.



(g).         No Litigation. There is no suit, claim, action, or legal,
administrative, arbitration or other proceeding or governmental investigation or
audit pending, or to the best knowledge of each Alterra Entity, threatened by or
against any Alterra Entity, or any of the Facilities, seeking to enjoin, prevent
or delay the consummation of the transactions contemplated by this Agreement or
the Additional Documents.



(h)         Payment of Taxes and Other Charges. All outstanding taxes, water,
sewer and other utility bills and other similar charges that would, if unpaid,
become a lien on any of the Facilities have been paid.



(i)         No Other Events of Default. Except for the defaults identified in
Sections 4 and 7 hereof, no Event of Default exists, and to the actual knowledge
of the executive officers of the Alterra Entities, no circumstances have
occurred which with Notice and/or the passage of time would become an Event of
Default.



         19.          Representations and Warranties by the Omega Entities



(a)         Reliance. Each of the Omega Entities makes the representations and
warranties set forth in this Section 19 as of the date of this Agreement. Each
of the Omega Entities expressly acknowledges and agrees that, notwithstanding
any provision to the contrary in this or in any other agreement between or among
the parties: (i) the Alterra Entities are relying, may rely and are and shall be
justified in relying, on the following representations and warranties in
entering into this Agreement and the Additional Documents; and (ii) each of the
following representations and warranties is made to induce the Alterra Entities
to enter into this Agreement and the Additional Documents, and the Alterra
Entities are and shall be beneficiaries of these representations and warranties.



(b)         Organization. Each of the Omega Entities is a corporation, duly
organized, validly existing and in good standing under the law of the
jurisdiction of its incorporation or organization. Each of the Omega Entities
has full power, authority and legal right to execute, deliver and perform under
this Agreement and the Additional Documents, and to take all other actions
necessary to carry out the intents and purposes of this Agreement and the
Additional Documents.





-13

--------------------------------------------------------------------------------


(c)         Authorization; Enforceability. The execution and delivery by the
Omega Entities of this Agreement and the Additional Documents has been duly
authorized by all necessary corporate and stockholder action on the part of the
Omega Entities. This Agreement and the Additional Documents have been duly
executed by each of the Omega Entities, and constitute the valid and binding
obligations of each of the Omega Entitles, enforceable in accordance with their
terms, except as enforceability thereof may be limited by general principles of
equity.



(d)         Required Consents. No material consent, approval or other
authorization, or registration, declaration or filing with, any court or
governmental authority which has not been heretofore obtained is required for
the due execution, delivery or performance of this Agreement and the Additional
Documents, the transactions contemplated herein or for the validity or
enforceability thereof against any of the Omega Entities.



(e)         No Violations. The execution and delivery of this Agreement and the
Additional Documents, and the compliance with the provisions hereof and thereof
and the consummation of the transactions herein and therein by each of the Omega
Entities, will not result in a breach or violation of (i) any material law or
governmental rule or regulation now in effect and applicable to any of the Omega
Entities, (ii) any provision of the articles of organization, certificate of
incorporation and bylaws or of any of the Omega Entities, or (iii) any judgment,
order or decree of any court, arbitrator, administrative agency or other
governmental authority binding upon any of the Omega Entities.



(f)         Non-Foreign Status. No Omega Entity is a "foreign person" within the
meaning of Section 1445(f) of the Internal Revenue Code.



(g).         No Litigation. There is no suit, claim, action, or legal,
administrative, arbitration or other proceeding or governmental investigation or
audit pending, or to the best knowledge of each Omega Entity, threatened by or
against any Omega Entity seeking to enjoin, prevent or delay the consummation of
the transactions contemplated by this Agreement or the Additional Documents.





          20.          Ratification and Security. Except as herein specifically
amended or otherwise provided, the Transaction Documents shall remain in full
force and effect, and all of the terms and conditions thereof, as herein
modified, are hereby ratified and reaffirmed. All obligations of the Alterra
Entities under this Agreement and the Additional Documents are secured by all
guaranties, security interests, liens, assignments and encumbrances granted
pursuant to the Transaction Documents.



          21.         Miscellaneous





-14-

--------------------------------------------------------------------------------


(a)         MUTUAL WAIVER OF RIGHT TO JURY TRIAL. EACH PARTY HERETO HEREBY
WAIVES THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON,
ARISING OUT OF, OR IN ANY WAY RELATING TO:  (i) THIS AGREEMENT, OR ANY OF THE
ADDITIONAL DOCUMENTS; OR (ii) ANY OTHER PRESENT OR FUTURE INSTRUMENT OR
AGREEMENT BETWEEN OR AMONG THEM; OR (iii) ANY CONDUCT, ACTS OR OMISSIONS OF ANY
PARTY HERETO OR ANY OF THEIR DIRECTORS, TRUSTEES, OFFICERS, EMPLOYEES, AGENTS,
ATTORNEYS OR ANY OTHER PERSONS AFFILIATED WITH THEM; IN EACH OF THE FOREGOING
CASES, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.



(b)         Arbitration. The arbitration provisions set forth in Section 35.1 of
each of the Master Leases is hereby incorporated herein and in each of the
Additional Documents, and shall be applicable to any dispute or controversy
between the parties hereto.



(c)         Survival.  Except as otherwise provided by this Agreement, all
covenants, agreements, representations and warranties made by any Omega Entity
or any Alterra Entity herein or in the Additional Documents shall survive the
Closing.



(d)         Notices.  All notices, demands and other communications hereunder or
under the Additional Documents shall be in writing and delivered as set forth in
the Master Leases and, if to Omega or Omega (Kansas), to the addresses set forth
in the Master Leases, and, if to one or more of the Alterra Entities, to the
addresses set forth in the letter dated April 20, 2001 from Miriam Dent to Omega
and Omega (Kansas).



(e)         Counterparts.  This Agreement and any of the Additional Documents
may be executed in separate counterparts, each of which shall be considered an
original when each party has executed and delivered to the other one or more
copies of the Agreement or Additional Documents.



(f)         Governing Law.  This Agreement shall be governed by, interpreted,
construed, applied and enforced in accordance with the laws of the State of
Michigan applicable to contracts between residents of the State of Michigan
which are to be performed entirely within the State of Michigan, regardless of
(i) where this Agreement is executed or delivered; or (ii) where any payment or
other performance required by this Agreement is made or required to be made; or
(iii) where any breach of any provision of this Agreement occurs, or any cause
of action otherwise accrues; or (iv) where any action or other proceeding is
instituted or pending; or (v) the nationality, citizenship, domicile, principal
place of business or jurisdiction of organization or domestication of any party;
or (vi) whether the laws of the forum jurisdiction otherwise would apply the
laws of the jurisdiction other than the State of Michigan; or (vii) any
combination of the foregoing.



(g)         Headings. The headings are for the convenience of the parties, and
shall not be considered in construing this Agreement



(h)         Severability. If a Repayment Event occurs, then (i) the reduction in
Base Rent under each of the Master Leases specified in Section 4 hereof and the
reduction in the required Security Deposits under each of the Master Leases
specified in Section 6 hereof shall be null, void and of no effect, (ii) Omega
and Omega (Kansas) shall be entitled to offset against the money which they are
required to repay any unpaid Base Rent to the date of payment, including without
limitation the portion of the Base Rent not paid pursuant to Section 4, and
(iii) the obligation of AHC to pay the unpaid Base Rent and to refund the
Security Deposits shall be secured as set forth in Section 20 hereof. Except as
provided in the preceding sentence, if one or more of the provisions contained
in this Agreement should be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, and this Agreement
shall thereupon be reformed, construed and enforced to the maximum extent
permitted by applicable law.



-15-

--------------------------------------------------------------------------------




(i)         Entire Agreement. This Agreement, together with the Additional
Documents, constitute the entire agreement of the parties in respect of the
subject matter described herein. This Agreement may not be changed or modified
except by an agreement in writing signed by the parties hereto.



(j)         Attorneys' Fees.  If any legal action or arbitration proceeding is
brought for the enforcement of this Agreement or the Additional Documents, or
because of an alleged dispute, breach, default or misrepresentation in
connection with any of the provisions of this Agreement or the Additional
Documents, the successful or prevailing party or parties shall be entitled to
recover reasonable and documented attorneys' fees and other costs actually
incurred in that action in addition to any other relief to which it or they may
be entitled.



(k)         Third Party Beneficiaries. This Agreement and the Additional
documents are not intended to benefit any third parties, including, without
limitation, any such parties that may have claims against any of the Alterra
Entities or the Omega entities.



(j)          Construction. This Agreement shall not be construed more strictly
against the Omega Entities merely by virtue of the fact that this Agreement has
been prepared by counsel for the Omega Entities.



 

         Signatures on Following Page





-16-

--------------------------------------------------------------------------------


In witness whereof, the parties hereto have caused this Agreement to be executed
on the day first above written by their respective duly authorized officers.



 

ALTERRA HEALTHCARE CORPORATION, a Delaware corporation



 

By:         /s/ Mark W. Ohlenddorf
Its:  Senior Vice President



 

 

AHC PROPERTIES, INC. a Delaware corporation



 

By:         /s/ Mark W. Ohlendorf
Its:  Vice President



 

 

ALS CLARE BRIDGE, INC., A Delaware corporation



 

By:         Mark W. Ohlendorf
Its:  Vice President



 

 

OMEGA HEALTHCARE INVESTORS, INC., a Maryland corporation



 

By:         /s/ C. Taylor Pickett
Its:  CEO



 

 

OMEGA (KANSAS), INC., a Kansas corporation



 

By:         /s/ C. Taylor Pickett
Its:  CEO





-17-

--------------------------------------------------------------------------------


 

 

CONSENT OF SUBLESSEES



The undersigned, each being an affiliate of Alterra, and a sublessee of a
Facility, do hereby consent to the execution of the Forbearance Agreement, and
acknowledge that all terms and conditions of the subleases and other documents
which they have executed in connection with the Facilities shall remain in full
force and effect.



 

SUBLESSEES:



 

Sterling House of Jeffersonville LLC, a Delaware limited liability company
Sterling Cottage of Oklahoma City LLC, a Delaware limited liability company
Sterling House of Bloomington II L.P., a Delaware limited partnership
Sterling House of Kokomo L.P., a Delaware limited partnership
Clare Bridge of Wichita L.P., a Delaware limited partnership
Sterling Cottage of New Philadelphia I L.P., a Delaware limited partnership
Clare Bridge of Silverdale L.P., a Delaware limited partnership



By:         Alterra Healthcare Corporation, a Delaware corporation, its Member



 

By:                  /s/ Mark W. Ohlendorf
Its:  Senior Vice President



-18-

--------------------------------------------------------------------------------




EXHIBIT A
LIST OF FACILITIES



THE OMEGA FACILITIES



Alterra Sterling House of Bloomington
3802 South Sare Road
Bloomington, IN 47401
(Monroe County)

Alterra Clare Bridge Cottage of SW Oklahoma City
10001 South May Avenue
Oklahoma City, OK 73159
(Cleveland County)





Alterra Sterling House of Jeffersonville
2715A Charleston Pike
Jeffersonville, IN 47130
(Clark County)

Alterra Clare Bridge Cottage of Goodlettsville I
3001 Business Park Circle
Goodlettsville, TN 37072
(Sumner County)



Alterra Clare Bridge Cottage of Jeffersonville
2715B Charleston Pike
Jeffersonville, IN 47130
Clark County)

Alterra Clare Bridge of Silverdale
1501 NW Tower View Circle
Silverdale, WA 98383
(Kitsap County)




Alterra Sterling House of Kokomo
3025 West Sycamore Road
Kokomo, IN 46901
(Howard County)


Alterra Sterling House of Briargate
7560 Lexington Drive
Colorado Springs, CO 80920
(El Paso County)




Alterra Clare Bridge Cottage of New Philadelphia
716 Commercial Avenue, SW
New Philadelphia, OH 44663
(Tuscarawas County)


 



THE OMEGA KANSAS FACILITY



Alterra Clare Bridge of Wichita
9191 East 21st Street North
Wichita, KS 67206
(Sedgwick County)






-1-

--------------------------------------------------------------------------------


 

EXHIBIT B





SCHEDULE OF BASE RENT AND OTHER PAYMENTS
UNDER THE MASTER LEASES FOR
JANUARY 1, 2001 THROUGH JANUARY 31, 2002



 



-2-

--------------------------------------------------------------------------------


EXHIBIT C

SCHEDULE OF REDUCED MONTHLY BASE RENTS



 

 

Monthly Base
Rent 1/1/01 to
12/31/01

Monthly
Base Rent
January 2002

Monthly Base
Rent 2/1/02 to


6/30/02

Monthly Base
Rent 6/30/02 to 12/31/02

Monthly Base
Rent 1/1/03 to 12/31/03

 

Omega/AHC Master Lease

 

        277,775

 

    261,212

 

     173,403

 

      196,908

 

     237,840

 

Wichita Master Lease

 

     28,363

 

      29,072

 

       12,973

 

        19,427

 

       29,799

 

Combined

 

     306,138

 

    290,284

 

     186,376

 

      216,335

 

     267,639



-1-

--------------------------------------------------------------------------------




EXHIBIT D



SCHEDULE OF ADDITIONAL ITEMS
TO BE DELIVERED TO OMEGA AND
OMEGA (KANSAS) UNDER SUBSECTION 10(b)(iv)





 
 
 
Facility

 
 
 
Units

 
Final As-
Built Survey

Certificate of
Substantial
Completion 1

Final, Uncond-
itional Certificate
of Occupancy

Final Date
Down Title
Endorsements

Clare Bridge Cottage-Goodlettesville

         40

X

 

 

 

         X

Clare Bridge Cottage of New Philadelphia

         36

X

         

         

         X

Clare Bridge Cottage of SW Oklahoma City

         36



 

 

 

 

         X

Clare Bridge of Silverdale

         52

X

 

 

 

 

         X

Clare Bridge of Wichita

         40

X

 

 

 

 

         X

Sterling House of Bloomington

         42

X

 

 

 

 

         X

Sterling House of Briargate

         37

         

 

 

 

 

         X

Sterling House of Kokomo

         42

X

 

 

 

 

         





 

• With regard to the specified facility, the following survey items must be
completed:

         (1)         Clare Bridge Cottage - Goodlettesville

The full legal description must be shown on the survey



         (2)         Clare Bridge Cottage of New Philadelphia

The third to the last call in the legal description as shown on the drawing is
incorrect; it should read N 59 degrees 49' 29" W not S 59 degrees 49' 29" E.

         (3)         Clare Bridge of Silverdale - An updated survey must be done
that includes, but is not limited to, the following items:

•Current owner should be Omega Healthcare Investors, Inc.

•The reference to the access and utility easement shown as exception 2 on the
title policy should show the recording information as #881070092 rather than
#881070091.

•The two waterline easements shown on the drawing do not have recording
information and are not exceptions to title on the title policies. Consequently,
the must be deleted from the survey.

•The location of the Utility Easement for Puget Sound Energy, exception 6 on the
title policy, and the actual location of any electrical lines must be shown on
the drawing if they can be located.

         (4)         Clare Bridge of Wichita

•The location of the utility easement granted to the City of Wichita shown as
exception 10 on the title policy must be shown on the drawing.

•The location of the avigational easement shown as exception 11 on the title
policy must be shown on the drawing.

•The location of the Agreement for Access and Easement for Communications
Service shown as exception 12 on the title policy must be shown on the drawing.

         (5)         Sterling House of Bloomington

•The location of the access easement for overhead electric shown as exception 2
on the title policy must be shown on the drawing.

•The survey must show the recording information for the drainage and utility
easement shown survey.

         (6)         Sterling House of Kokomo

A complete as built survey must be provided.

--------------------------------------------------------------------------------


         1-Omega will accept in lieu of the Certificate required under
Section 13.10(b)(ii) of the Purchase Agreement a Certificate of Substantial
Completion with no obvious deficiencies noted in substantially the form attached
hereto as Exhibit D-1.


-2-

--------------------------------------------------------------------------------


EXHIBIT E



REDUCTION IN BASE RENT
UNDER OMEGA MASTER LEASE
IF OMEGA MASTER LEASE IS TERMINATED
AS TO THE SILVERDALE FACILITY





 

 

 

Monthly Base Rent
2/1/02 - 6/30/02

 

Monthly Base Rent
6/30/02 - 12/31/02

 

Monthly Base Rent
1/1/03 - 12/31/03

Omega/AHC Master Lease w/Silverdale

 
173,403

 
196,908

 
237,840

 

Omega/AHC master Lease w/o Silverdale

 
151,873

 
164,667

 
188,385



-1-

--------------------------------------------------------------------------------




EXHIBIT F



OPERATIONS TRANSFER AGREEMENT